
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 916
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Rodriguez (for
			 himself, Mr. Smith of Texas,
			 Mr. Gonzalez, and
			 Mr. Cuellar) submitted the following
			 resolution; which was referred to the Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Recognizing the significant contributions
		  of the Fort Sam Houston Memorial Services Detachment to the veterans of the
		  United States Armed Forces.
	
	
		Whereas in 1988, due to decreasing manpower, the
			 Department of Defense necessarily limited its military burial services to
			 veterans;
		Whereas the Fort Sam Houston Memorial Services Detachment
			 was chartered in 1990 to provide military funeral honors to deceased veterans
			 when the Department of Defense was unable to do so;
		Whereas the Fort Sam Houston Memorial Services Detachment
			 provides the traditional 3-volley-salute of gunfire and the playing of
			 Taps at veterans’ funerals at the Fort Sam Houston National
			 Cemetery on a daily basis;
		Whereas the Fort Sam Houston Memorial Services Detachment
			 has provided military burial honors for over 25,000 deceased veterans since
			 1990;
		Whereas the Fort Sam Houston Memorial Services Detachment
			 averages 80 volunteers organized into 5 squads to cover each day of the work
			 week; and
		Whereas the average age of the Fort Sam Houston Memorial
			 Services Detachment volunteers is 75 years old and the Detachment includes
			 veterans from World War II, Korea, Vietnam, and the Gulf War: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 significant contributions of the Fort Sam Houston Memorial Services Detachment
			 to the veterans and families of the United States Armed Forces;
			(2)honors the
			 selfless service of veterans helping veterans;
			(3)supports the
			 traditions of military burial honors to the Nation’s veterans; and
			(4)encourages
			 veterans across the Nation to emulate the Fort Sam Houston Memorial Services
			 Detachment by helping to provide military burial honors to fellow veterans
			 across the United States.
			
